 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated August 1, 2020 (the
“Effective Date”), by and between Banner Energy Services Corp. (the “Company”)
and Richard Horgan (“Executive”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Chairman and Chief Executive Officer (the “CEO”) of
the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as the CEO of the Company in accordance with this Agreement, commencing on
the Effective Date and, unless terminated earlier pursuant to Section 6 of this
Agreement, continuing until the close of business on the four-year anniversary
of the Effective Date (the “Employment Term”).

 

2. Duties.

 

(a) Services. During the Employment Term, Executive agrees to serve as CEO of
the Company and shall render his duties as CEO in a manner that is consistent
with Executive’s position within the Company and as directed by the Company’s
Board of Directors (the “Board”). In addition to his duties as CEO, if requested
by the Board, Executive agrees to serve as an elected/appointed officer and
director of the Company and/or of any Subsidiary or Related Party of the Company
and Executive shall serve in such capacities without additional compensation.

 

(b) Certain Obligations. During the Employment Term, Executive (i) shall devote
sufficient time and attention to achieve, in accordance with the policies and
directives of the Board, the financial, operational, and growth objectives of
the Company.

 

3. Compensation. For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

 

(a) Base Salary. The Company shall pay to Executive the sum of $120,000 as an
annual salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Company.

 

(b) Additional Compensation. Executive may be eligible for additional
compensation in the form of performance bonuses and stock grants as determined
by the Board Compensation Committee (“Comp Committee”) upon the appointment of
independent directors to serve on that committee.

 



1

 

 

4. Benefits.

 

(a) Other Benefits. During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The CEO also has the authority to implement additional benefits
plans not currently available within the Company in order to comply with
federal, state, and local laws, and ensure the Company is in a position to
attract talent. The Company reserves the right to cancel or change at any time
the Benefits that it offers to its employees.

 

(b) Expenses. During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.

 

5. Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Executive has and will
develop and assemble extensive “know-how” and trade secrets relating to the
Company’s business. Beginning from the Effective Date and continuing during
Executive’s employment with the Company, Executive will have access to such
trade secrets and relationships and other proprietary information of the
Company. Executive agrees to protect the Company’s Confidential Information as
provided in the Company’s policies.

 

6. Termination; Severance Payments; Etc.

 

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and that, either Executive or the Board may terminate
Executive’s employment, at any time, with or without any cause, on thirty days
prior notice; provided however that the Company may terminate the Executive’s
employment for cause with no prior notice; provided further however, that each
party shall remain bound by the terms and provisions of this Agreement that
survive the termination in accordance with Section 8(i). If the Executive’s
employment with the Company terminates, then the Executive, or, his estate, if
applicable, shall be entitled to any portion of the Base Salary that has accrued
but not been paid through the date of such termination.

 

7. Representations.

 

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company. Executive hereby represents and warrants that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

 

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive. Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company.

 



2

 

 

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

 

8. Miscellaneous.

 

(a) Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail

 

(b) Entire Agreement. This Agreement constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. Notwithstanding the foregoing, Executive
shall remain subject to and bound by the Employee Confidentiality Agreement and
the Company Policies.

 

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement. No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder. Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given. No remedy herein conferred upon or reserved by a party is intended
to be exclusive of any other available remedy, but each and every such remedy
shall be cumulative and in addition to every other remedy given under this
Agreement or in connection with this Agreement and now or hereafter existing at
law or in equity.

 

(d) Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas without regard to the
principle of the conflict of laws. Any dispute arising in connection with this
Agreement may be adjudicated by binding arbitration pursuant to the rules of the
American Arbitration Association, before a single arbitrator in Texas except
that the foregoing shall not preclude the Company or Executive from enforcing
the award of the arbitrators in a state or Federal Court located in the State of
Texas, and each of the parties hereto consent to the jurisdiction of such
Courts.

 

(e) Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive. The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.

 



3

 

 

(f) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES
THAT THE PREVAILING PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 

(h) Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

(i) Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 4, 5, 6 and 8 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

 

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes, or control, own no more than
forty-nine (49%) of the voting power of all outstanding stock of the Company.

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

ACCEPTED AND AGREED TO BY:       Executive       /s/ Richard Horgan   Richard
Horgan       BANNER ENERGY SERVICES CORP       /s/ Jay Puchir   Jay Puchir  
Chairman & Chief Executive Officer  

 



5

 